         Case 3:20-mc-00085-CSH Document 11 Filed 06/14/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT



 IN RE EX PARTE APPLICATION OF                                  3:20 - MC - 85 (CSH)
 NATIONAL BANK TRUST FOR AN
 ORDER TO TAKE DISCOVERY FOR USE
 IN A FOREIGN PROCEEDING
 PURSUANT TO 28 U.S.C. § 1782.                                      JUNE 14, 2021




                    RULING ON THE PARTIES' JOINT REQUEST FOR
                       ENTRY OF PROTECTIVE ORDER [Doc. 7]

HAIGHT, Senior District Judge:

       Pursuant to Federal Rule of Civil Procedure 26(c), the parties have presented the Court with

a jointly proposed protective order to "govern the production of documents pursuant to subpoenas

previously approved or to be approved by the Court in [this] matter." Doc. 7, at 1. In particular, the

"Protective Order" at issue [Doc. 7-1] "shall apply to information, documents, excerpts from

documents, and other materials produced in this action pursuant to Federal and Local Rules of Civil

Procedure governing disclosure." Doc. 7-1, ¶ 1.

       Under the Protective Order, the parties may label material produced "by any party or third-

party in this action" as "Designated Material," which in turn may be further marked as either

"CONFIDENTIAL" or "CONFIDENTIAL-ATTORNEYS' EYES ONLY." Id. ¶¶ 3-5. If material

is marked "CONFIDENTIAL" by a disclosing party, that party must "reasonably and in good faith"

believe that the material's disclosure may reveal "(a) trade secrets, (b) proprietary business

information, or (c) information implicating an individual's legitimate expectation of privacy." Id.


                                                  1
         Case 3:20-mc-00085-CSH Document 11 Filed 06/14/21 Page 2 of 3




¶ 4. If material is labeled "CONFIDENTIAL-ATTORNEYS' EYES ONLY," the disclosing party

must "reasonably and in good faith" believe that it contains information "so highly sensitive that its

disclosure to a competitor could result in a significant prejudice to the disclosing party." Id. ¶ 5.

       After close review, the Court finds "good cause" to grant the parties' motion to enter the

jointly proposed "Protective Order" to protect confidential material disclosed during discovery.

However, in granting the motion, the Court notes three caveats or limitations.

         First, "[t]o the extent the Court approves the issuance of additional subpoenas, the

production of documents shall be governed by the Orders approving such subpoenas." Id. ¶ 2. In

granting the present Protective Order, the Court voices no opinion as to whether it will approve

additional subpoenas and/or impose any particular terms with respect to documents or material to

be produced thereunder.

       Second, there remains an outstanding issue regarding the applicable time-period for

documents produced by Summit Management Corporation and the Connecticut Shotgun

Manufacturing Company. The parties discuss this issue in their Protective Order as the "Timetable

Issue." Id. Although "[a]ll documents produced by Peoples United Bank, Bank of America, and

Wells Fargo Bank shall be limited in time to January 1, 2016 to the present," "[t]he applicable time

period for documents produced by Summit Management Corp. and by Connecticut Shotgun

Manufacturing Company (the "Timetable Issue") shall be governed by a future Order of the Court

but shall not be shorter than the period from January 1, 2016 to the present." Id. (emphasis added).

In compliance with the parties' agreement, as set forth in footnote 1 to the Protective Order, on May

27, 2021, respondent Sergey Belyaev presented the Timetable Issue to the Court by a separate

"Motion for Protective Order" [Doc. 9], including a supporting memorandum and exhibits [Doc.


                                                  2
         Case 3:20-mc-00085-CSH Document 11 Filed 06/14/21 Page 3 of 3




10]. See Doc. 7-1, at 1 n.1. Thereafter, under the parties' agreed briefing schedule, National Bank

Trust ("NBT") "shall file opposition papers [to the Motion on the Timetable Issue] on or before June

17, 2021; and . . .Belyaev shall file reply papers (if any) on or before June 25 2021." Id. Upon the

parties' completion of briefing, the Court will consider the parties' submissions and resolve Belyaev's

"Motion for Protective Order" [Doc. 9] on the Timetable Issue by separate order.

       Third, the parties are reminded that "[t]his Protective Order does not provide for the

automatic sealing of . . . Designated Material." Doc. 7-1, ¶ 16. Therefore, should any party later

seek to enter "Designated Material" into evidence, as judicial documents or exhibits, and request

that the material be sealed, the sealing request must demonstrate "clear and compelling reasons" for

sealing and be "narrowly tailored to serve those reasons" pursuant to Local Civil Rule 5(e). See D.

Conn. L. Civ. R. 5(e)(3). In short, the party requesting sealing must "comply with Local Civil Rule

5" by making a proper motion "to file the Designated Material under seal." Doc. 7-1, ¶ 16.

       With the aforementioned three points noted, the Court GRANTS the parties' "Request for

Entry of Protective Order" [Doc. 7] for "good cause." Accordingly, the Court hereby ADOPTS the

parties' jointly proposed "Protective Order" [Doc. 7-1] as an Order of this Court. The Clerk is

directed to ENTER the adopted "Protective Order" [Doc. 7-1] as a separate entry on the case docket.

       It is SO ORDERED.

       Dated: New Haven, Connecticut
              June 14, 2021

                                               /s/Charles S. Haight, Jr.
                                               CHARLES S. HAIGHT, JR.
                                               Senior United States District Judge




                                                  3
